Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

UNITED STATES DISTRICT COURT

District of

Whee Phot Vii VO a

Plaintifi(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintifjs cannat fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-\-

Vietnamese Pre Ce58ing Solutions
Defendtint(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

for the cued f]

mee eee

N07 ten

 

Division

Case No. SB: 2I- cv -600- M955 - CPT

(to be filled in by the Clerk's Office)

 

Jury Trial: (check one) [] Yes X] No

COMPLAINT FOR A CIVIL CASE ALLEGING BREACH OF CONTRACT
(28 U.S.C. § 1332; Diversity of Citizenship)

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

TWle- Vo ee

Sua NMth St WES a
Brodenton.

Floridan y 34287
(qui)5a¢ N24

Wlecvo Hec8 Qo. Com

e

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (i/known). Attach additional pages if needed.

Page lof 5
Case 8:21-cv-00600-MSS-CPT Document1 Filed 03/16/21 Page 2 of 5 PagelD 2

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Defendant No. |

Name Vielnamesz (recess wo Solutions
dob-or-Fitle frown) Soy tive Oak Plano Ste. ABA
Street Address No Cross) Gwinnett Oo
City and County Georgio _, 36993 oo
State and Zip Code (860a16 5995 a

Telephone Number Mog enc Support @up smecthonls:Cam
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code

 

 

Telephone Number
E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Page 2 of 5
Case 8:21-cv-00600-MSS-CPT Document1 Filed 03/16/21 Page 3 of 5 PagelD 3

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract
Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

1. If the plaintiff is an individual
The plaintiff, (name) Tyler Vo , is acitizen of the
State of (name) Fle nde

2: If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

under the laws of the State of (name) ’

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

l. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of

(foreign nation)

tN

If the defendant is a corporation

The defendant, (name) Viie4 se. A» Sin So lesan s? is incorporated under
the laws of the State of (name) 5 corgi J , and has its
principal place of business in the State of (name) Georgi'on

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

C, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Page 3 of 5
Case 8:21-cv-00600-MSS-CPT Document1 Filed 03/16/21 Page 4 of 5 PagelD 4

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

Ill.

IV.

 

MDS 999+ y due. Te Control width Ce. reo cod ov)

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

The plaintiff, (name) Jy\ec ls , and the defendant,

(name) . j . Q
Vietnamese Processing, — Sslukian s oo made an agreement or contract on
(date) _20\\o . The agreem€nt or contract was (oral or written) Wr yhel\ . Under that

agreement or contract, the parties were required to (specify what the agreement or contract required each party to do)

Tyler Vo_contyibuttd 10,000 tothe corporation in return for

ISD Shares, “iol. of the com pan

The defendant failed to comply because (specifi: what the defendant did of failed to do that failed to comply with what the
agreement or contract required)

deftndont refuses repo Tyler No and follow the cowttacy.

The plaintiff has complied with the plaintiff's obligations under the contract.
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Ly Rylex Vo, had vequestedl “withdrawal my contrilouxtions out
wos deniecl . The CEO stated thot \could mot withelvouac |
UNH the enc OF 2020. My family and | struggled
Finencin WN for 3 \ Car S - , am asking For 4+\)We

$100,000 pluy wrevest that is SUPPOSE TO WOCUOYYEL A
ovey Ane course oF 4-SVEAYS. \ also request $4,802.04
Case 8:21-cv-00600-MSS-CPT Document1 Filed 03/16/21 Page 5of5 PagelD 5

Pro Se 4 (Rev. 12/16) Complaint for a Civil Case Alleging Breach of Contract

¥.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A,

For Parties Without an Attorney

1 agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: OVIEA\ ee

Signature of Plaintiff Whe “2 S>=——
Printed Name of Plaintift “WER VO.

 

For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page 5 of 5
